COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00120-CR
Style:                    The State of Texas v. Allen Tercero
Date motion filed*:       December 17, 2014
Type of motion:           State’s Motion for Permission to File Post-Submission Letter Brief and
                          Post-Submission Letter Brief
Party filing motion:      Appellant
Document to be filed:     Post-Submission Letter Brief

Is appeal accelerated?        No

Ordered that motion is:
       Granted
               If document is to be filed, document due: January 12, 2015 (Appellee’s Response)
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The State’s motion for permission to file a post-submission letter brief, including its
          3-page brief, is granted and the Clerk of this Court is directed to docket this motion
          also as a letter brief. However, because the State’s motion did not include a certificate
          of conference, the Court sua sponte grants appellee leave to file a response, if any, no
          more than 3 pages long within 20 days of the date of this order. Accordingly, if the
          appellee does not file any response by January 12, 2015, the Court may reset this case
          at issue without his response without further notice. See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Evelyn V. Keyes
                  

Date: December 23, 2014




November 7, 2008 Revision